
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.16


LEVEL 3 COMMUNICATIONS, INC.
1995 STOCK PLAN
(Amended and Restated as of May 18, 2004)

ARTICLE I.
NAME AND PURPOSE

        1.1.  Name. The name of the Plan is the Level 3 Communications, Inc.
1995 Stock Plan (Amended and Restated as of April 1, 1998).

        1.2.  Purpose. The purpose of the Plan is to increase the value of
Shares and the profitability of the Company and its subsidiaries (i) by enabling
the Company to attract, retain, motivate and reward certain Employees and
(ii) by aligning the interests of those Employees with the interests of the
Company and the holders of Shares.

ARTICLE II.
DEFINITIONS

        2.1.  "Affiliate" means any corporation, partnership, or other entity
with respect to which the Company owns, directly or indirectly, fifty percent or
more of the issued and outstanding capital stock or other equity interests
(measured in terms of total dollar value if the corporation, partnership or
other entity has outstanding more than one class of capital stock or other
equity interests).

        2.2.  "Agreement" means any written agreement, document or instrument
that evidences a grant of an Award to a Participant and the terms, conditions
and provisions of, and restrictions upon, the Award.

        2.3.  "Award" means any grant pursuant to the Plan of Incentive Stock
Options, Nonqualified Stock Options, Restricted Shares, bargain Shares, bonuses
of Shares, performance shares, Stock Appreciation Rights or other stock benefit
or stock-based benefit granted to a Participant under this Plan.

        2.4.  "Board" means the Board of Directors of the Company.

        2.5.  "Certificate" means the certificate of incorporation of the
Company, as amended from time to time.

        2.6.  "Change in Control" means the occurrence of any of the following
events:

        (i)    The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a "Person") of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 30% or more (on a fully diluted basis) of either (i) the then
outstanding shares of common stock of the Company, taking into account as
outstanding for this purpose such common stock issuable upon the exercise of
options or warrants, the conversion of convertible stock or debt, and the
exercise of any similar right to acquire such common stock (the "Outstanding
Company Common Stock") or (ii) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the "Outstanding Company Voting Securities"); provided, however, that
for purposes of this subsection (i), the following acquisitions shall not
constitute a Change in Control: (a) any acquisition by the Company or any
"affiliate", within the meaning of 17 C.F.R. Section 230.405 (an "Affiliate"),
of the Company, (b) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or an Affiliate of the Company, or
(c) any acquisition by any Person pursuant to a transaction which complies with
clauses (a), (b) and (c) of subsection (iii) of this Section 2.6,; or

        (ii)   Individuals who, as of April 1, 1998, constitute the Board (the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
April 1, 1998 whose election, or nomination for election by the

--------------------------------------------------------------------------------




Company's shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person or entity other than the Board; or

        (iii)  Consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company (a
"Business Combination"), unless, following such Business Combination, (a) all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 60% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, of the corporation resulting from such Business Combination
(including, without limitation, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company's assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination,
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, as the case may be, and (b) no Person (excluding any employee
benefit plan (or related trust) sponsored or maintained by the Company or an
Affiliate of the Company, or such corporation resulting from such Business
Combination or any Affiliate of such corporation) beneficially owns, directly or
indirectly, 50% or more (on a fully diluted basis) of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
Business Combination, taking into account as outstanding for this purpose such
common stock issuable upon the exercise of options or warrants, the conversion
of convertible stock or debt, and the exercise of any similar right to acquire
such common stock, or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (c) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or (iv) Approval by the shareholders of the Company of a
complete liquidation or dissolution of the Company.

        Notwithstanding the foregoing provisions of Section 2.5 hereof, a
"Change in Control" will not be deemed to have occurred as a result of the
consummation of the Separation Transaction, or as a result of any event or
transaction occurring prior to the consummation of the Separation Transaction.

        In addition, the Committee may, by a written determination prior to the
consummation of an event or transaction, determine that such event or
transaction does not constitute a Change in Control, provided that the Committee
reasonably concludes that such event or transaction (i) is not likely to result
in a significant change to the identities of the persons functioning as senior
management of the Company, either immediately in the foreseeable future (it
being understood that the Committee need not conclude that no changes in senior
management are likely to occur), and (ii) is not likely to result in control of
the Board (or a significant portion of the Board's functions) being transferred
to a single Person other than an Affiliate of the Company or any employee
benefit plan (or related trust) sponsored or maintained by the Company or an
Affiliate of the Company, either immediately or in the foreseeable future.

        2.7.  "Class D Conversion Price" has the meaning ascribed to it in the
Certificate prior to April 1, 1998.

        2.8.  "Class D Per Share Price" has the meaning ascribed to it in the
Certificate prior to April 1, 1998.

2

--------------------------------------------------------------------------------




        2.9.  "Class D Stock" means the Class D Diversified Group Convertible
Exchangeable Common Stock, par value $0.0625, issued by the Company, prior to
the redesignation of Class D Stock as Stock as of April 1, 1998.

        2.10. "Code" means the Internal Revenue Code of 1986, as amended, and
the regulations promulgated under the Code.

        2.11. "Committee" means the Board or a committee or committees of the
Board appointed by the Board to administer this Plan.

        2.12. "Company" means Level 3 Communications, Inc., a Delaware
corporation.

        2.13. "Effective Date" means September 25, 1995.

        2.14. "Employee" means any person who, with respect to the Company, is
considered an "employee," as such term is defined in Rule A.1.(a) to Form S-8
issued by the Securities and Exchange Commission (as such Rule may be renumbered
from time to time) and who (a) is employed on a full-time basis by the Company
or an Affiliate, (b) is a member of the Board of Directors of the Company or any
Affiliate, or (c) provides services to the Company or any Affiliate in a
capacity as other than an employee or a director, in each case at the time of
the grant of the related Award.

        2.15. "Exchange Act" means the Securities Exchange Act of 1934.

        2.16. "Fair Market Value" means: (a) prior to April 1, 1998, with
respect to Class D Stock, (i) the Class D Per Share Price, or (ii) the fair
market value of Class D Stock determined by such other reasonable method of
valuation adopted by the Committee; and

        (b)   on and after April 1, 1998, with respect to Stock, (i) the closing
price per share of Stock on the national securities exchange on which Stock is
principally traded, on the next preceding date on which there was a sale of
Stock on such exchange, or (ii) if the Stock is not listed or admitted to
trading on any such exchange, the last sale price of a share of Stock as
reported by the National Association of Securities Dealers Inc. Automated
Quotation ("NASDAQ") system on the next preceding date on which such bid and
asked prices were reported, or (iii) if the Stock is not then listed on any
securities exchange or prices therefor are not then quoted in the NASDAQ system,
the value determined by the Committee in good faith.

        2.17. "Fiscal Year" means the taxable year of the Company for federal
income tax purposes, including the taxable year in which the Plan is adopted.

        2.18. "Incentive Stock Option" means any Option that is intended, at the
time it is granted, to be an incentive stock option within the meaning of
Section 422 of the Code.

        2.19. "Nonqualified Stock Option" means any Option that is not an
Incentive Stock Option.

        2.20. "Outperform Stock Option" means a Stock-based Award having terms
and conditions reflected in an "Outperform Stock Option Award Agreement" entered
into between the Company and a Participant.

        2.21. "Option" means any option to purchase Shares that is granted
pursuant to Section 6.1.

        2.22. "Participant" means any Employee who is granted an Award pursuant
to this Plan.

        2.23. "Plan" means the Level 3 Communications, Inc. 1995 Stock Plan
(Amended and Restated as of April 1, 1998), as it may be further amended from
time to time.

        2.24. "Publicly Traded" has the meaning ascribed to it in the
Certificate prior to March 31, 1998.

        2.25. "Representative" means a member of the Committee acting on behalf
of the Committee, or an Employee appointed by the Committee to exercise some or
all of the authority of the Committee.

3

--------------------------------------------------------------------------------




        2.26. "Restricted Shares" means any Shares that are granted pursuant to
Section 7.1 subject to restrictions on transfer, to forfeiture under certain
circumstances and to such other restrictions as the Committee deems appropriate
(including restrictions on the exercise of voting rights or the right to receive
dividends, or a requirement to reinvest dividends).

        2.27. "Rule 16b-3" means Rule 16b-3 promulgated under the Exchange Act,
as it may be amended from time to time, or any successor rule in effect from
time to time.

        2.28. "Separation Transaction" means the March 31, 1998 transaction
effecting the separation of the construction business from the other businesses
of the Company, as described in the Company's Registration Statement on Form S-4
(Registration No. 333-34627).

        2.29. "Share" means, prior to 5:00 p.m. CST, March 31, 1998, a share of
Class D Stock and, on and after that time, a share of Stock.

        2.30. "Stock" means common stock of the Company, par value $0.01 per
share, subsequent to the redesignation of Class D Stock as such common stock as
of 5:00 p.m. CST, March 31, 1998.

        2.31. "Stock Appreciation Right" means an Award pursuant to which a
Participant shall be paid the increase in value of one or more Shares from the
date of grant of such Award until the date of exercise of such Award, in cash or
Shares, and subject to such terms and conditions as the Committee deems
appropriate and as may be reflected in an Award Agreement (including the number
of Shares subject to such Stock Appreciation Right, the date or dates on which
the Stock Appreciation Right becomes exercisable or exercised, either wholly or
in part, and the expiration date of the Stock Appreciation Right).

        2.32. "Term" means the term of this Plan, as set forth in Section 10.2.

ARTICLE III.
ELIGIBILITY AND PARTICIPATION

        3.1.  Eligibility. Every Employee is eligible to become a Participant. A
person who is not an Employee is not eligible to become a Participant.

        3.2.  Participation. The Committee will select Employees to participate
in the Plan from time to time, in its sole discretion. An Employee cannot become
a Participant unless such person is selected by the Committee to participate in
the Plan. In selecting such persons to participate in the Plan, the Committee
may consider the past, present and expected future performance of the
individual, the effort of the individual, the length of service of the
individual, the level of responsibility of the individual and such other factors
as the Committee deems appropriate.

ARTICLE IV.
AWARDS

        4.1.  Types of Awards. The Committee will determine the Awards to be
granted to each Participant. The Committee may grant Awards in any one or any
combination of (a) Incentive Stock Options; (b) Nonqualified Stock Options;
(c) Restricted Shares; (d) Outperform Stock Options; (e) bargain purchases of
Shares; (f) bonuses of Shares; (g) the grant of Shares based on performance or
the satisfaction of other conditions; (h) Stock Appreciation Rights; or (i) any
other form of stock benefit or stock-related benefit.

        4.2.  Terms and Conditions of Awards. The Committee will determine all
terms, conditions and provisions of, and restrictions upon, any grant of Awards.
Without limiting the Committee's authority, the Committee may: (a) make the
grant of Awards conditional upon an election by a Participant to defer payment
of a portion of his salary; (b) give a Participant a combination of Awards or a
choice between two Awards; (c) grant Awards in the alternative so that
acceptance of or exercise of one

4

--------------------------------------------------------------------------------




Award cancels the right of a Participant to another; (d) grant Awards subject to
any condition that the Committee deems appropriate; (e) provide that grants of
Awards in Shares or Share equivalents will include dividend or dividend
equivalent payments or dividend credit rights; and (f) provide any vesting
schedule for Awards as the Committee deems appropriate. The Committee may waive
any term, condition, provision or restriction, in its sole discretion.

        4.3.  Agreements. Each grant of an Award to a Participant will be
evidenced by an Agreement executed by the Participant and a Representative (on
behalf of the Company and the Committee). Subject to the terms and conditions of
this Plan, the Committee, in its sole and absolute discretion, will determine
the form and content of all Agreements. Agreements with respect to a specific
type of Award need not be identical.

        4.4.  Modification or Termination of Awards. The Committee, in its sole
discretion, may modify, cancel or terminate any Award at any time if a
Participant is not in compliance with this Plan, the related Agreement or any
rules adopted by the Committee.

        4.5.  Optional Deferral. The Committee may defer the right to receive
any Award, or the proceeds of the exercise of any Award, at the request of a
Participant, for such period and upon such terms as the Committee determines.
Any such deferral may, at the discretion of the Committee, involve crediting of
interest on deferrals denominated in cash and crediting of dividend equivalents
on deferrals denominated in Shares.

        4.6.  Code Section 162(m). The Committee, in its sole discretion, may
require that one or more Agreements provide that, in the event that
Section 162(m) of the Code or any similar provision would operate to disallow a
deduction by the Company for all or part of any Award, a Participant's receipt
of the portion of such Award that would not be deductible by the Company will be
deferred until the next succeeding year or years in which such portion may be
paid without causing the Participant's remuneration for such year to exceed the
limit set forth in Section 162(m) of the Code. Any such deferred amounts
denominated in cash shall have earnings credited thereon at a market rate of
interest, as reasonably determined by the Committee, and any such deferred
amounts denominated in Shares shall have dividend equivalents credited thereon,
and earnings subsequently credited on such dividend equivalents at a market rate
of interest, as reasonably determined by the Committee.

        4.7.  Code Section 280G. The Committee, in its sole discretion, may (but
need not) provide in any Award Agreement for the payment of additional amounts
in respect of the Award in order to make a Participant whole for some or all of
the excise taxes imposed on a Participant pursuant to Section 4999 of the Code
in the event that the grant, exercise, vesting or payment of such Award is
deemed to be an "excess parachute payment" for purposes of Section 280G of the
Code. The terms and conditions of such additional payments shall be as
determined by the Committee and reflected in the Award Agreement.

ARTICLE V.
SHARES SUBJECT TO PLAN

        5.1.  Aggregate Limitation. The Committee may not grant Awards under
this Plan with respect to more than 200,000,000 Shares during the Term.

        5.2.  Individual Limitations. The Committee may not grant Options or
Stock Appreciation Rights under this Plan to any Participant during any calendar
year with respect to more than 3,000,000 Shares.

        5.3.  Unused Shares. If any Award expires or terminates, or if any Award
is surrendered, canceled or forfeited without having been fully exercised, the
Committee may again grant Awards with respect to the unused Shares allocable to
the expired, terminated, surrendered, canceled or forfeited Award.

5

--------------------------------------------------------------------------------




ARTICLE VI.
OPTIONS

        6.1.  Grant. The Committee may grant Options to any Employee. The
Committee will determine the terms, conditions and provisions of, and the
restrictions on, any Options, including the number of shares subject to such
Options, the date or dates on which the Options become exercisable, either
wholly or in part, and the expiration date of the Options. A Participant to whom
an Option is granted will not be deemed the holder of any Shares subject to the
Option until the Shares are fully paid, and issued and delivered to him
following exercise of the Option.

        6.2.  Incentive Stock Options. Incentive Stock Options must include such
terms and conditions as determined by the Committee to be reasonably necessary
to cause the Options to qualify as incentive stock options under Section 422 of
the Code.

        6.3.  Exchange. The Committee may grant Options to a Participant holding
unexercised outstanding Options, or unexercised outstanding Options granted
under another stock plan of the Company, on the condition that the Participant
surrenders for cancellation some or all of those unexercised outstanding
options.

        6.4.  Substitution. The Committee may grant Options from time to time in
substitution for similar rights held by employees of other entities who become
Employees as a result of a merger or consolidation of the other entity with the
Company or an Affiliate, the acquisition by the Company or an Affiliate of the
assets of the other entity, or the acquisition by the Company or an Affiliate of
an equity interest in another entity.

        6.5.  Exercise Price. The Committee may grant Options pursuant to this
Plan, other than Incentive Stock Options, with a per share exercise price that
is less than the Fair Market Value of one Share, as of the date of the grant.

        6.6.  Vesting. Options granted pursuant to this Plan will vest and
become exercisable as determined by the Committee in its sole discretion and as
reflected in an Award Agreement.

ARTICLE VII.
RESTRICTED SHARES

        7.1.  Grant. The Committee may grant Restricted Shares to any
Participant. The Committee may make grants of Restricted Shares at such cost, or
at no cost, as determined by the Committee in its sole discretion.

        7.2.  Beneficial Ownership. Except as set forth in an Agreement relating
to Restricted Shares, each Participant who is awarded Restricted Shares will
have the entire beneficial ownership of, and all rights and privileges of a
stockholder with respect to, the Restricted Shares awarded to him.
Notwithstanding the above, Restricted Shares may not be sold, transferred,
pledged or otherwise encumbered during the restricted period set by the
Committee.

ARTICLE VIII.
OTHER AWARDS

        8.1.  Grants. The Committee may grant any other stock or stock- related
awards to a Participant under this Plan that the Committee deems appropriate,
including, but not limited to, Stock Appreciation Rights, Outperform Stock
Options, bargain purchases of Shares, bonuses of Shares and the grant of Shares
based on performance or upon the satisfaction of other conditions.

6

--------------------------------------------------------------------------------



ARTICLE IX
CHANGES IN CAPITAL STRUCTURE AND CHANGE IN CONTROL

        9.1   Changes in Capital Structure. Awards granted under the Plan and
any agreements evidencing such Awards, the maximum number of Shares subject to
all Awards and the maximum number of shares with respect to which any one person
may be granted Options, Outperform Stock Options or Stock Appreciation Rights or
other stock or stock related awards during the Term shall be subject to
adjustment or substitution, as determined by the Committee in its sole
discretion, as to the number, price or kind of a Share or other consideration
subject to such Awards or as otherwise determined by the Committee to be
equitable (i) in the event of changes in the outstanding Shares or in the
capital structure of the Company by reason of stock dividends, stock splits,
reverse stock splits, recapitalizations, reorganizations, mergers,
consolidations, combinations, exchanges, or other relevant changes in
capitalization occurring after the date of grant of any such Award, or (ii) in
the event of any change in applicable laws or any change in circumstances which
results in or would result in any substantial dilution or enlargement of the
rights granted to, or available for, Participants in the Plan, or which
otherwise warrants equitable adjustment because it interferes with the intended
operation of the Plan. In addition, in the event of any such adjustments or
substitution, the aggregate number of Shares available under the Plan shall be
appropriately adjusted by the Committee, whose determination shall be
conclusive. Any adjustment in Incentive Stock Options under this Section 9.1
shall be made only to the extent not constituting a "modification" within the
meaning of Section 424(h)(3) of the Code, and any adjustments under this
Section 9.1 shall be made in a manner which does not adversely affect the
exemption provided pursuant to Rule 16b-3 under the Exchange Act. Further, with
respect to Awards intended to qualify as "performance-based compensation" under
Section 162(m) of the Code, such adjustments or substitutions shall be made only
to the extent that the Committee determines that such adjustments or
substitutions may be made without a loss of deductibility for Awards under
Section 162(m) of the Code, unless the Committee specifically determines
otherwise. The Company shall give each Participant notice of an adjustment
hereunder and, upon notice, such adjustment shall be conclusive and binding for
all purposes.

        Notwithstanding the above, in the event of any of the following that
does not constitute a Change in Control:

        A.    The Company is merged or consolidated with another corporation or
entity and, in connection therewith, consideration is received by stockholders
of the Company in a form other than stock or other equity interests of the
surviving entity;

        B.    All or substantially all of the assets of the Company are acquired
by another Person;

        C.    The reorganization or liquidation of the Company; or

        D.    The Company shall enter into a written agreement to undergo an
event described in clauses A, B or C above,

then the Committee may, in its discretion and upon at least 10 days advance
notice to the affected persons, cancel any outstanding Awards and pay to the
holders thereof, in cash or stock, or any combination thereof, the value of such
Awards based upon the price per Share received or to be received by other
stockholders of the Company in the event. The terms of this Section 9.1 may be
varied by the Committee in any particular Award Agreement.

        9.2   Effect of Change in Control. Except to the extent reflected in a
particular Award Agreement:

        (a)   The Committee, in its sole discretion, may (but need not) provide
in any Award Agreement that, in the event of a Change in Control,
notwithstanding any vesting schedule otherwise effective with respect to the
Award, (i) in the case of Options or Stock Appreciation Rights, the Award shall
become immediately exercisable with respect to 100 percent of the Shares subject
thereto, (ii) in the case of

7

--------------------------------------------------------------------------------




Restricted Shares, any restrictions shall expire immediately with respect to
100 percent of such Restricted Shares and (iii) in the case of any other Award,
any other vesting or restricted period to which such Award is subject shall
expire as to 100 percent of such Award.

        (b)   In addition, in the event of a Change in Control, the Committee
may in its discretion and upon at least 10 days' advance notice to the affected
persons, cancel any outstanding Awards and pay to the holders thereof, in cash
or stock, or any combination thereof, the value of such Awards based upon the
price per share received or to be received by other shareholders of the Company
in the event.

        9.3   Binding Upon Successors. The obligations of the Company under this
Plan shall be binding upon any successor corporation or organization resulting
from the merger, consolidation or other reorganization of the Company, or upon
any successor corporation or organization succeeding to substantially all of the
assets and business of the Company. Subject to the actions which the Committee
may take with respect to Awards in accordance with Sections 9.1 and 9.2, the
Company agrees that it will make appropriate provisions for the preservation of
Participants' rights under the Plan in any agreement or plan which it may enter
into or adopt to effect any such merger, consolidation, reorganization or
transfer of assets.

ARTICLE IX.
ADMINISTRATION

        9.1.  Administration. The Committee will administer this Plan. The Board
may appoint a separate committee or committees to administer portions of the
Plan applicable to persons subject to Rule 16b-3, Section 162(m) of the Code or
other similar provisions of law. The Committee may act either through majority
vote of the Committee at a meeting for which a quorum is present, or through the
written consent of a majority of the members of the Committee in lieu of a
meeting. The Committee will maintain such books, accounts and records relating
to the Plan and to Committee proceedings as it considers appropriate. The
Committee may designate Employees to assist the Committee in the administration
of the Plan and to act as Representatives of the Committee, and in that capacity
to exercise any or all of the authority of the Committee under this Plan, and
may grant authority to those Employees to execute any and all agreements
contemplated by this Plan and any other documents reasonably required to
implement this Plan. The Committee may employ agents, attorneys, accountants or
other third parties for such purposes as the Committee considers appropriate.

        9.2.  Discretion and Authority. Subject to the express limitations set
forth in this Plan, the Committee, in its sole and absolute discretion, may take
any and all actions necessary, advisable or appropriate to implement the Plan
and may make any and all determinations deemed appropriate for the
administration of the Plan, including actions and determinations with respect to
(a) the Participants in the Plan, (b) adequacy of consideration received by the
Company in exchange for Awards granted under the Plan, (c) the types and amounts
of Awards to be granted to Participants or to any particular Participant,
(d) the terms, conditions and provisions of, and restrictions on, all Awards,
(e) amounts payable, if any, by a Participant in connection with the grant,
award or receipt of any Award, (f) restrictions on transfer of any Award by a
Participant, and (g) the circumstances under which any Award may expire,
terminate or be surrendered, canceled or forfeited.

        9.3.  Payment. Upon the exercise of an Option or in the case of any
other Award that requires a payment by a Participant to the Company, the amount
due the Company may be paid (a) in cash; (b) by the surrender of all or part of
an Award (including the Award being exercised); (c) by the tender to the Company
of Shares acquired by the Participant on the open market or owned by the
Participant for at least six months and registered in his or her name having a
Fair Market Value equal to the amount due to the Company; (d) by delivering to
the Committee a copy of irrevocable instructions to a stockbroker to deliver
promptly to the Company an amount of sale or loan proceeds sufficient to pay the
exercise price, in the case of an Option; (e) in other property, rights and
credits

8

--------------------------------------------------------------------------------




deemed acceptable by the Committee, including the Participant's promissory note;
or (f) by any combination of the payment methods specified in (a) through (e).
Notwithstanding the foregoing, any method of payment other than in cash may be
used only with the consent of the Committee or if and to the extent so provided
in the related Agreement. The proceeds of the sales of Shares purchased pursuant
to an Option and any payment to the Company for other Awards will be added to
the general funds of the Company or to the reacquired Shares held by the
Company, as the case may be, and used for the corporate purposes of the Company
as the Board determines.

        9.4.  Rules. The Committee may make, amend and rescind such rules and
regulations and establish, modify or repeal such procedures as it deems
appropriate for the administration of the Plan. The Committee may make special
rules or regulations that apply only to persons covered by Rule 16b-3,
Section 162(m) of the Code or other provisions of law.

        9.5.  Interpretation. In the event of a disagreement as to the
interpretation of the Plan, any rule, regulation or procedure under the Plan, or
as to any right or obligation arising from or related to the Plan (including but
not limited to under an Agreement), the interpretation of the Committee will be
final and binding.

        9.6.  Legal Requirements. The Committee will cause the Plan, and any
grants or awards of Awards, to comply with all applicable laws.

ARTICLE X.
AMENDMENT AND TERMINATION

        10.1. Amendment. The Committee may amend the Plan from time to time as
it deems appropriate. The Committee, however, may not amend any provision of
Article V, Section 6.2 or this Article X without the approval of the Board. No
amendment to this Plan may deprive a Participant of any Award or rights with
respect to an Award without the Participant's consent.

        10.2. Term. The Plan will terminate on the tenth anniversary of the
Effective Date. The Board, however, may terminate the Plan at any time. Neither
amendment nor termination of the Plan will deprive Participants of their rights
with respect to outstanding Awards.

ARTICLE XI.
MISCELLANEOUS

        11.1. Continuation of Employment. Neither this Plan nor any Award
granted under this Plan confers upon any Employee any right to continue in the
service of the Company or any Affiliate or limits the right of the Company to
terminate an Employee's service at will at any time.

        11.2. Discretionary Acceleration of Vesting. The Committee may
accelerate the vesting, exercisability or payment of any Award at any time and
for any reason as it determines in its sole discretion (including but not
limited to retirement of a Participant).

        11.3. Unfunded Plan. This Plan is intended to constitute an "unfunded"
plan for incentive and deferred compensation. With respect to any payments or
deliveries of Shares not yet made to a Participant by the Company, nothing
contained in this Plan will give any Participant rights that are greater than
those of a general creditor of the Company. The Committee may authorize the
creation of trusts or other arrangements to meet the obligations to deliver
Shares or payments under the Plan.

        11.4. Designation of Beneficiary. A Participant may file with the
Committee a written designation of a beneficiary or beneficiaries (subject to
such limitations as to the classes and numbers of beneficiaries and contingent
beneficiaries as the Committee may from time to time prescribe) to exercise, in
the event of the death of the Participant, an Option, Outperform Stock Option or
Stock Appreciation Right, or to receive, in such event, any Awards. The
Committee reserves the right to review and

9

--------------------------------------------------------------------------------




approve beneficiary designations. A Participant may from time to time revoke or
change any such designation of beneficiary and any designation of beneficiary
under the Plan will be controlling over any other disposition, testimony or
otherwise; provided, however, that if the Committee will be in doubt as to the
right of any such beneficiary to exercise any Option, Outperform Stock Option or
Stock Appreciation Right, or to receive any Award, the Committee may determine
to recognize only the legal representative of the recipient.

        11.5. Nontransferability. Unless otherwise determined by the Committee
or specified in an Agreement, (a) no Award granted under this Plan may be
transferred or assigned by the Participant to whom it is granted other than by
beneficiary designation, will, or pursuant to the laws of descent and
distribution, and (b) an Award granted under this Plan may be exercised, during
the Participant's lifetime, only by the Participant or by the Participant's
guardian or legal representative.

        11.6. Rule 16b-3. With respect to Participants subject to Section 16 of
the Exchange Act, transactions under this Plan are intended to comply with all
applicable provisions of Rule 16b-3 or its successors under the Exchange Act,
and the provisions of the Plan shall be construed accordingly.

        11.7. No Effect on Other Awards. The receipt of Awards under the Plan
shall have no effect on any benefits to which a Participant may be entitled from
his or her employer, under another plan or otherwise, or preclude a Participant
from receiving any such benefits.

        11.8. Withholding. If the Company is required to withhold any taxes in
connection with an Award, and a Participant is obligated to pay to the Company
any or all of the amount required to be withheld, the Committee may permit the
Participant to satisfy the withholding obligation, in whole or in part, either
(a) by having the Company withhold from any Shares to be issued upon the receipt
of an Award with a Fair Market Value sufficient to satisfy the withholding
amount due, or (b) by delivering to the Company sufficient Shares to satisfy the
withholding amount due. In the absence of such Committee permission, the
withholding obligation shall be satisfied by the payment of cash or its
equivalent by the Participant to the Company. The Company shall have no
obligation to deliver to a Participant Shares or other consideration in respect
of an Award until arrangements satisfactory to the Committee have been made to
satisfy any required withholding obligation of the Company.

        11.9. Effective Date. This Plan is originally effective as of
September 25, 1995, and has been amended and restated by the Board effective as
of October 22, 1997, further amended and restated effective as of November 10,
1997 and further amended and restated effective as of April 1, 1998, July 24,
2002 and May 18, 2004.

        11.10. Liability. No member of the Board or the Committee, or any
officer or employee of the Company or its subsidiaries, will be personally
liable for any action, omission or determination made in good faith or upon the
advice of counsel in connection with the Plan or any Award granted or awarded
under the Plan.

        11.11. Governing Law. The law of the state of Delaware will govern
issues related to the validity and issuance of Shares. All other terms,
conditions and provisions of, and restrictions upon, this Plan, and Awards
granted hereunder, will be construed and administered in accordance with the law
of the state in which the Company's principal executive offices are located.

        11.12. Conflict. Unless specifically stated otherwise in an Agreement,
if a term, condition or provision of, or restriction upon, the Plan conflicts
with the term, condition or provision of, or restriction upon, any Agreement,
the term of the Plan will control.

10

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.16

